PER CURIAM: *
Defendants-Appellants bring this appeal of a district court’s order remanding this case to the state court from which it was removed. Alternatively, Defendants-Appellants petition this court for a writ of mandamus to correct what they contend is an erroneous remand order. “An order remanding a case to the State court from which it was removed is not reviewable on appeal or otherwise.” See 28 U.S.C. 1447(d); In re Excel Corp., 106 F.3d 1197 (5th Cir.1997). Therefore, because the district court’s remand order was based on a defect in the removal procedure, i.e., the untimeliness of removal, we lack jurisdiction to hear Defendants-Appellants’ appeal or to grant the mandamus petition. Accordingly, the appeal is dismissed for want of jurisdiction and the petition for mandamus is denied.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.